Citation Nr: 0722697	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-25 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
varicose veins and ulcer, left lower leg.
 

REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from June 1967 to January 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2005, the veteran had a hearing at the RO.  A 
transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO declined to reopen 
the veteran's claim for service connection for varicose ulcer 
of the left leg.  The RO notified the veteran of this 
decision and of his procedural and appellate rights in a June 
2002 letter, but the veteran did not appeal and that decision 
became final.  

2.  Evidence presented since the May 2002 rating decision 
does not raise a reasonable possibility of substantiating the 
application for varicose veins and ulcer, left lower leg.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision declining to reopen the 
veteran's claim for service connection varicose ulcer of the 
left leg is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the May 2002 rating decision is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The veteran seeks to reopen his claim of service connection 
for varicose veins and ulcer, left lower leg.  In support of 
his contentions, he testified at an October 2005 hearing that 
he did a lot of walking and standing in the military, and had 
to walk through water and rain.  He reported that the boots 
would tighten up around his legs to the point that there were 
bruises and the hair on his legs would come off.  He reported 
treatment with a salve in service, and indicated that the 
doctors told him to loosen up the strings for the swelling on 
his feet.  Upon separation, he reported telling the examiners 
about his legs, but was told that he had a bruise.  After he 
returned home, his leg swelled up and a spot just above his 
ankle burst open.  He testified that the skin tore up, and 
that there would be blood and pus all over them.  He reported 
treatment for varicose veins in 1970.    

The veteran's claims were denied in December 2000, February 
2002, and May 2002 rating decisions.  The RO denied service 
connection for the left leg varicose ulcer and vein condition 
as there was no indication that these conditions were related 
to service.  See generally 38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2006).  The RO notified the veteran of these decisions, and 
the veteran did not file a notice of disagreement.  
Consequently, those decisions, specifically the most recent 
May 2002 decision, are final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

In January 2005, the RO received the veteran's claim seeking 
to reopen the matter.  When a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  Prior unappealed decisions of the RO are final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2006).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review it on a de novo basis.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  

Effective August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In the May 2002 rating decision, the RO considered the 
veteran's statements that he had problems with his leg before 
he left active military duty and that his service medical 
records were destroyed in a fire in St. Louis.  Also of 
record was a January 2002 VA treatment record showing that 
the veteran had venous insufficiency and venous stasis ulcer 
of the left leg; the veteran had a SEPS subfascial endoscopy 
venous perforator surgery with saphenous vein stripping and 
biopsy of left ankle ulcer.  

Since the May 2002 rating decision, VA medical records 
showing status post high ligation of the greater saphenous 
vein at the sapheno-femoral junction, greater saphenous vein 
stripping, SEPS procedure, and biopsy of skin culture, have 
been associated with the claims file.  Additionally, the 
veteran's testimony at an October 2005 hearing, discussed 
above, is associated with the claims file.  

In the current appeal, new and material evidence has not been 
presented to reopen the veteran's claim.  The evidence 
submitted merely reiterates facts known at the time of the 
May 2002 decision  -- that the veteran had a current 
diagnosis of varicose veins and ulcer in the left leg.  This 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim.  Specifically, there is no 
evidence to show that the veteran's left leg condition is 
related to service.  As the new evidence fails to raise a 
reasonable possibility of substantiating the claim, the claim 
remains final and is not reopened.  38 C.F.R. § 3.156(a).  

The Board recognizes the veteran's belief that he is entitled 
to service connection for the varicose veins and ulcer in the 
left leg due to his experience in service.  Nevertheless, in 
this case, the veteran has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between any 
current dental disability and his active military service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).

New and material evidence having not been submitted, the 
claim remains final and is not reopened. 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a February 2005 letter, which 
was sent prior to the April 2005 rating decision.  The letter 
notified the veteran that VA would obtain all relevant 
service department records or VA medical records.  The RO 
notified the veteran of his responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to notify VA of additional information, which, in 
effect, would include any evidence in his possession.  The 
letter specifically notified the veteran that VA would obtain 
any relevant evidence in the possession of a federal 
department or agency.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for award of benefits.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence necessary to 
establish a disability rating or effective date in a March 
2006 letter.  

Additionally, in Kent v. Nicholson, 20 Vet.App. 1, 9 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the veteran was 
notified as to what type of evidence was necessary to reopen 
the claim in the February 2005 letter.  Specifically, the 
veteran was notified of what constituted new and material 
evidence, and that the veteran needed to show that the 
current condition related to service.  The record shows that 
the veteran was able to meaningfully participate in the 
adjudication of the claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA, 
to include the provisions of Kent, have been satisfied.  

The VA has obtained all relevant, identified, and available 
evidence.  There is not a VA examination of record.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision. 38 U.S.C.A. § 5103A(d).  However, an examination is 
not necessary if no new and material evidence is received. 38 
C.F.R. § 3.159(c)(4)(iii) (stating that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured); 
therefore, an examination is not necessary for the varicose 
veins and ulcer, left leg, claim.  

Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  The veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.  


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for varicose veins 
and ulcer, left lower leg; the appeal is denied.
 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


